--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “agreement”) is made as of July 1, 2014 by and
between New York Global Innovations, Inc., and its wholly owned subsidiaries
(collectively the ACompany@) and Gilat Technologies (in formation), a company
organized under the laws of the State of Israel with offices located at 8 Rachel
Street, Givatayim, (the AConsultant@).


W I T N E S S E T H


WHEREAS, the Company desires to retain the Consultant, and the Consultant
desires to consult with the Company and its successors, in order to make use of
such expertise, know-how and experience which the Consultant possesses with
respect to the Company.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth, the parties, intending to be
legally bound, agree as follows:


1.           Term.  The Company (including, for purposes of this Agreement, any
affiliate) hereby retains the Consultant, and the Consultant hereby accepts such
retention by the Company, on a month to month basis commencing July 1, 2014,
subject to the terms and conditions hereinafter set forth (the “term”).  The
Company and/or the Consultant shall have the right to terminate this Agreement
for any reason whatsoever on thirty (30) days prior written notice.


2.           Consultant=s Duties and Responsibilities. During the Term the
Consultant shall provide to the Company consulting services relating to the
needs of the Company. The Consultant shall devote such time as mutually agreed
to the affairs and business of the Company. It is understood and agreed that
Consultant need not spend more than 20% of his working time to the Company and
may act as a consultant to other companies as well as the Company.  The
Consultant shall receive his assignments from the Board of Directors and shall
act as acting CEO of the Company.  In performing its duties hereunder, the
Consultant shall make Tal Gilat available to perform its duties hereunder.


(a)         Board of Directors.  Consultant shall assist the Company's Board of
Directors as requested in finding suitable acquisitions and mergers for the
Company.


3.           Compensation.  As compensation for his services hereunder the
Consultant shall be paid as follows:


(a)         As compensation for his services hereunder the Company shall pay
Consultant during the Term $3,000.00 per month plus VAT as required by Israeli
law, against provision of a valid invoice (the “Basic Compensation”);
 
 
 

--------------------------------------------------------------------------------

 


(b)         During the Term, upon submission of written statements and bills in
accordance with the then regular procedures of the Company, Consultant shall be
entitled to reimbursement for reasonable pre-approved out-of pocket expenses
necessarily incurred in the performance of his duties hereunder, including, but
not limited to, reimbursement for travel. A car and expenses will be provided
monthly at the current monthly gross amount (monthly car leasing fee _+ monthly
maximum gas allowance) plus VAT as required by Israeli law, against provision of
a valid invoice


                4.          Termination.
 
(a)         This Agreement and the consulting services of the Consultant shall
terminate upon the occurrence of any one or more of the following events:


(i)           the death or disability of the Consultant which would prevent the
Consultant assisting the Company; or
 
(ii)           termination by the Company or Consultant in accordance with
paragraph 1 hereof.


(b)         Upon the expiration or other termination of this Agreement, the
Company shall reimburse the Consultant all reimbursable expenses owed under
Section 3 (b) and all further obligations of the parties shall forthwith
terminate, except for the obligations of the Consultant pursuant to Section 5
hereof.
 
               5.            Non-Disclosure.    Consultant acknowledges that he
will be given access to confidential and proprietary information of the business
of the Company.  The Consultant acknowledges that non-public confidential
information gained by him on behalf of the Company is the proprietary
information of the Company and, if used by him or disclosed to others other than
on behalf of the Company, could cause competitive and irreparable harm to the
Company.  Accordingly, the Consultant agrees to hold in a fiduciary capacity for
the benefit of the Company all confidential information, knowledge or data
(including customer lists) of the Company and any affiliate of the Company
obtained by the Consultant (whether or not developed by the Consultant) which is
not generally known to the public (other than as a result of disclosures by the
Consultant) and will not, whether during the Term or thereafter, communicate or
divulge any such information, knowledge or data to any person, firm or
corporation, other than to the Company or persons, firms or corporations
designated by the Company, or use any such information, knowledge or data for
his own account or the account of anyone other than the Company.  During the
Term the Consultant agrees to refrain from working with a competitor to the
Company.


6.           Independent Contractor; Waiver of Liability.  During the Term the
Consultant at all times will be an independent contractor and not an agent or
employee of the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 


7.           Severability.  To the extent any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected.


8.           Governing Law.  This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of New York without
regard for its principles concerning conflicts of law.


9.           Successors.  This Agreement shall extend to and be binding upon the
Consultant, and upon the Company, its successors and assigns.


10.         Amendments.  No amendment or modification of this Agreement shall be
deemed effective unless made in writing signed by the parties hereto.


11.         No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provision of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the wavier or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than specifically
waived.


12.         Headings.  The headings of paragraphs in this Agreement are solely
for convenience of reference and shall not control the meaning or interpretation
of any provisions of this Agreement.


13,         Termination of Employment Agreement.  It is understood and agreed
that the Employment Agreement between the Company and Consultant dated March 7,
2010 is hereby terminated and of no further force or effect.  Each party hereto
confirms that each party has performed all of their obligation thereunder to the
other and no further performance by any party is required.


IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year specified above.
 

 
NEW YORK GLOBAL INNOVATORS, INC.
         
 
By:
/s/ Gadi Peleg       Gadi Peleg, Chairman          

 
GILAT TECHNOLOGIES
         
 
By:
/s/ Tal Gilat,         Tal Gilat, Managing Director and President              
   

 
- 3 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
